Case 1:20-cv-00943-DCJ-JPM Document 16 Filed 04/06/21 Page 1 of 1 PageID #: 83




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

ESEYAS WELDETNISA MEBRAHTU CIVIL DOCKET NO. 1:20-CV-00943-P
#A201-428-013,
Plaintiff

VERSUS                                    JUDGE DAVID C. JOSEPH

CHRISTOPHER FREDERICK,                    MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                 PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 14], and after a de novo review of the record,

noting the absence of objection, having determined that the findings and

recommendations are correct under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 6th day of April 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
